t c memo united_states tax_court floyd l garrett and dorothy g garrett petitioners v commissioner of internal revenue respondent docket no filed date james v walker and steven c koegler for petitioners william r mccants for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies an addition_to_tax and accuracy-related_penalties in petitioners' federal income taxes as follows addition_to_tax accuracy-related_penalties year deficiency sec_6651 sec_6662 sec_6662 dollar_figure -- dollar_figure dollar_figure big_number 1dollar_figure -- big_number big_number -- -- big_number 1respondent has conceded the addition_to_tax under sec_6651 in the amount of dollar_figure and petitioners have conceded the addition_to_tax of dollar_figure assessed per return under sec_6651 after concessions the issues remaining for decision are whether petitioners are entitled to any basis in a collection of muscle cars they sold in whether petitioners were engaged in a trade_or_business that would entitle them to a business_expense deduction regarding certain disallowed corporate expenses whether petitioners underreported ordinary_income from blumenstock enterprises ltd an s_corporation whether petitioner dorothy g garrett is entitled to innocent spouse relief pursuant to sec_6013 whether petitioners are liable for accuracy-related_penalties under sec_6662 for and and under sec_6662 for 1on brief petitioners describe muscle cars as factory hot rods with high-performance high-horsepower engines with a four-speed manual transmission most muscle cars in petitioners' collection were manufactured in the 1960's to early 1970's and include for example a ford mustang boss a plymouth super bird a corvette and a ford fairlane 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners petitioners were married and resided in fernandina beach florida at the time their petition was filed petitioners filed joint federal_income_tax returns for and petitioners began divorce proceedings in on date petitioners signed a mediated settlement agreement with respect to their divorce in that agreement mr garrett agreed to indemnify mrs garrett for all federal income taxes penalties and interest accruing during their marriage through the calendar_year in addition the indemnification agreement provides mrs garrett with a lien interest against mr garrett's collection of automobiles until such time as the federal_income_tax liability has been fully discharged and released although the marriage was dissolved in certain property issues are on appeal mr garrett's corporations mr garrett was the sole owner of floyd garrett inc fgi a trucking company located in fernandina beach florida fgi was incorporated in and was in the business of hauling sludge and other waste products from pulp mill plants in the area to dump sites during the years in issue fgi was an s_corporation under sec_1366 and filed u s income_tax returns for an s_corporation forms 1120s during the years in issue mr garrett also owned percent of timber transfer inc tti another trucking operation tti was incorporated in tti was also an s_corporation under sec_1366 and filed forms 1120s for the taxable years and mr garrett ran the day-to-day operations of both fgi and tti until he sold both corporations in mr garrett also had an ownership_interest in blumenstock enterprises ltd bel a mechanical construction company bel an s_corporation under sec_1366 filed a form_1120s for the taxable_year attached to this return was a single schedule_k-1 shareholder's share of income credits deductions etc which showed that percent of the claimed corporate loss in flowed to mr garrett there were no other shareholders listed on bel's return nor were there any other schedule k-1's attached the following expenditures claimed by fgi tti and bel were among corporate expenses considered personal nondeductible expenses by respondent during her audit of petitioners' and tax returns corporation fge tti bel dollar_figure big_number -- dollar_figure big_number -- dollar_figure -- big_number total dollar_figure dollar_figure dollar_figure petitioners do not dispute respondent's determination that these expenses were improperly deducted by the corporations or that the amounts are taxable_income to them most but not all of the above expenses for fgi and tti related to mr garrett's personally owned muscle cars additionally the expenses disallowed to bel were checks that were written by or for mr garrett muscle car sec_1 sale prior to mr garrett collected muscle cars as a hobby in date mr garrett sold automobiles from his muscle car collection for dollar_figure million on their federal_income_tax return for petitioners claimed a basis of dollar_figure in the muscle cars sold in the notice_of_deficiency respondent determined that petitioners failed to demonstrate that they were entitled to any basis in the capital assets sold and therefore realized a gain of dollar_figure million from the sale of the muscle cars 3after this sale mr garrett had muscle cars remaining from his original collection mr garrett admits that collecting muscle cars was a personal hobby prior to the sale in and that he has no written documentation substantiating the claimed basis in the cars sold mr garrett also admits that prior to fgi and tti issued checks to pay for the acquisition of the muscle cars one or two years prior to trial mr garrett prepared from memory a reconstructed summary of expenses associated with the muscle cars sold in this reconstructed summary indicates purchase and renovation expenses totaling approximately dollar_figure on the cars sold in mr garrett claims that this figure does not include any of the expenses improperly deducted by fgi tti and bel during and that a portion of the disallowed expenses should be added to this reconstructed figure to arrive at a total basis of dollar_figure petitioners did not produce any evidence that any corporate expenditures incurred during the years in issue were related to the specific cars sold in activities after sale after the sale of the muscle cars in mr garrett began purchasing and refurbishing additional cars to add to his remaining collection of cars other than the cars sold in mr garrett did not sell any muscle cars during or after the years in issue petitioners did not claim any depreciation 4mr garrett made occasional trades to get a better example of a particular car deductions or other expenses or report any other income on their or individual income_tax returns relating to the muscle car collection in contrast fgi tti and bel claimed considerable expenses during these years primarily for the acquisition and renovation of petitioners' muscle car collection respondent has determined that these expenses were improperly deducted by the corporations although petitioners do not dispute respondent's determination they now contend that they were in the muscle car business during the years in issue and are entitled to deduct these expenses under sec_162 on their individual federal_income_tax returns during the years in issue it was mr garrett's general intention to open a muscle car museum at some future time in order to exhibit his collection of muscle cars and possibly sell some of the cars on display in mr garrett incorporated floyd garrett's muscle cars inc fgmci under the laws of the state of tennessee at the time of trial mr garrett had chosen a location in sevierville tennessee and was in the final stages of constructing a building on this site to house his collection of muscle cars however the muscle car museum was not open to the public at any time during the years in issue and had not yet opened at the time of trial fgmci owns the realty and the museum building and will have the occupational licenses and insurance to run mr garrett's proposed muscle car museum it is mr garrett's intention to transfer ownership of the muscle cars to fgmci as well preparation of petitioners' tax returns petitioners' tax returns were prepared in accordance with information that mr garrett supplied to his certified_public_accountant james knutzen mr knutzen's firm performed accounting work for petitioners from until in addition to preparing petitioners' federal_income_tax returns mr knutzen's firm prepared monthly financial statements as well as quarterly and annual payroll tax returns for fgi and tti in preparing these documents mr knutzen's firm relied on bank statements coded checks receipts and other information provided by mr garrett or a representative of his corporations knutzen never audited petitioners or any of mr garrett's companies although mr knutzen was aware of mr garrett's muscle car collection activities his firm never reflected those activities as a business on petitioners' income_tax returns for the years in issue opinion issue one basis in the muscle cars sold in the first issue for decision involves petitioners' proper basis in a collection of muscle cars sold in for dollar_figure million on their federal_income_tax return petitioners claimed capital_gain income of dollar_figure on the sale of muscle cars petitioners reported a sale price of dollar_figure million and claimed a basis of dollar_figure in the cars sold respondent determined that petitioners are not entitled to any part of the dollar_figure basis claimed on the muscle cars and that petitioners thus have additional income in of dollar_figure petitioners bear the burden of demonstrating that they are entitled to a basis in the muscle cars in excess of that determined by respondent rule a 283_us_223 sec_1012 provides that a taxpayer generally has a basis in property equal to its cost cost is defined as the amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs under the circumstances present here cost means the amount_paid by petitioners 319_us_98 50_tc_257 thus we must determine what amount if any petitioners paid for the muscle car collection mr garrett testified that he began collecting muscle cars in the mid-to-late 1970's although petitioners admit that fgi and tti issued checks to pay for some of the muscle car expenditures petitioners contend that they had sufficient funds to acquire the collection using after-tax_income from the following sources distributed income from the operation of fgi and tti more than dollar_figure borrowed from fgi and tti from through corporate bonuses of approximately dollar_figure per year and proceeds from the sale of several parcels of real_estate in their attempt to support their position that they actually paid for the muscle cars petitioners submitted their individual federal_income_tax returns for taxable years through as well as forms and 1120s for fgi and tti for taxable years through on the other hand respondent argues that she disallowed the claimed basis in the muscle car collection because petitioners failed to present any evidence that established they actually paid for the property see sec_1012 respondent contends that mr garrett's corporations paid for the purchase and restoration of the muscle cars therefore petitioners paid nothing from their own funds for the collection sold in we have reviewed petitioners' returns and do not find the figures stated in these documents persuasive petitioners have not provided this court with any supporting documentation for either their individual federal_income_tax returns or the corporate returns for the taxable years prior to without supporting documentation such as bank statements canceled checks and other corporate records it is impossible to determine conclusively the true origin of the funds used to acquire the muscle car collection petitioners' failure to produce evidence within their possession and which if true would be favorable to them raises the presumption that if produced it would be unfavorable to them 6_tc_1158 affd 162_f2d_513 10th cir the only evidence offered by petitioners to carry their burden is mr garrett's own testimony and that of his accountant mr knutzen we find much of mr garrett's testimony on this subject_to be vague confused self-serving and uncorroborated under the circumstances we are not required to and we do not rely on that testimony to support petitioners' position in this case see 746_f2d_327 6th cir affg in part and remanding in part tcmemo_1982_497 456_f2d_145 6th cir affg tcmemo_1970_335 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir nor do we find mr knutzen's testimony any more persuasive on this issue when asked by petitioners' attorney what steps he took to verify the dollar_figure basis claimed by mr garrett mr knutzen provided the following testimony a well first of all i asked mr garrett if he could come up with something to verify that basis in more detail he went--he came back and said that he had acquired these cars over years and years and he had traded some and he had improved some and he didn't really have the detailed records but i did require him to sign not exactly an affidavit but something that was to the best of his ability and then i also since i had known him for ten years and i have a reputation as a cpa i wanted to at least be satisfied that he had acquired enough net_worth outside of the company to allow him to acquire that kind of inventory of vehicles so i did a little worksheet kind of a mental worksheet as to if that would be possible and i decided that yes he would have had enough personal assets to acquire that so at that point you were satisfied that he had q the after-tax resources to have invested dollar_figure in the cars he sold in a yes i did okay would you step us through the mental q process you went through in proving that dollar_figure basis to yourself well just in--there is three aspects of that a calculation and the biggest one is that each year pretty much from through '89 which is nine years we would bonus him out approximately dollar_figure a year at the end of the year to cover some of the items that we considered to be personal and i presumed the majority of that was for muscle cars because he had a regular salary of big_number a month for his living_expenses so that is approximately 8-or big_number after tax it would be maybe dollar_figure that was the first and largest part of the calculation the second one was the loan balance even after these bonuses he still had a loan balance with the company of in excess of dollar_figure and there again i presumed that the majority of that was for these type of personal muscle cars and the last item was mr garrett had bought and sold some real_estate he was also a shrewd investor in real_estate and i presumed that some of those profits from real_estate transactions had probably gone into this so i satisfied myself that he could have put up to that big_number and i was--and on that basis i--you know our firm did prepare the return emphasis added it is clear from his testimony that mr knutzen did not have any independent knowledge of the origin of the funds used to acquire the muscle car collection rather he relied solely on the representations of mr garrett his presumptions regarding the source of the funds for the muscle car collection do not rise to the level of fact mr knutzen testified that he never audited mr garrett's corporations he also admitted on cross- examination that mr garrett could have expended dollar_figure of the corporations' funds for personal expenses in or without mr knutzen's knowledge furthermore fgi tti and bel made substantial expenditures_for the benefit of petitioners that were claimed as deductible business_expenses by these corporations these expenses total dollar_figure for the years in issue most of which relate to mr garrett's muscle car collection based on our review of the entire record in this case including the lack of any documentation supporting petitioners' expenditures_for the purchase and renovation of the muscle cars the pattern of disallowed deductions taken during the years in issue and the fact that fgi and tti issued corporate checks to pay for the muscle cars prior to we are inclined to believe that mr garrett's wholly owned companies fgi and tti were the source of funds for the acquisition and renovation of the muscle cars sold in we find that petitioners do not satisfy their burden of proving that they paid for the muscle car collection we therefore sustain respondent's determination that petitioners are not entitled to any basis in the automobiles sold in issue two disallowed corporate deduction sec_5the pattern of improper deductions taken by the corporations during the years in issue suggests that similar deductions were taken in prior years any deductions taken by mr garrett's s_corporations would have reduced the profits reflected and thus reduced the taxable_income of petitioners if this is what occurred petitioners would receive a double tax_benefit if they were now allowed a basis with respect to previously deducted amounts see hughes luce l l p v commissioner t c memo affd on other grounds 70_f3d_16 5th cir 6petitioners urge us to apply 39_f2d_540 2d cir affg in part and remanding in part 11_bta_743 under the so-called cohan_rule where the taxpayer is unable to substantiate expenses through adequate_records or other proof we may estimate the deductible amount if some deductible amount is suggested by other evidence bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making id pincite however in order for us to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 there must be sufficient evidence assuring this court that some amount was in fact spent or incurred by the taxpayer for the stated purpose without such confirmation relief to the taxpayer would be unguided largesse 245_f2d_559 5th cir the second issue for decision is whether petitioners were engaged in a trade_or_business that would allow them to deduct the expenses of acquiring and refurbishing their muscle car collection after the sale in respondent disallowed certain expenses deducted by fgi tti and bel on their respective forms 1120s for tax years and respondent determined that these expenses were personal nondeductible payments by the corporations petitioners do not dispute respondent's determination that these amounts should not have been deducted by the corporations rather petitioners argue that these expenses are deductible by them under sec_162 on their individual tax returns as expenses_incurred in the trade_or_business of muscle cars petitioners have identified and classified certain of these expenses that relate to the refurbishment and acquisition of petitioners' muscle car collection during the years and the information provided by petitioners may be summarized on a year-by-year basis and compared to the total amount_of_deductions disallowed by respondent as follows 7petitioners apparently contend that the resulting increase in distributable income from the corporations caused by the disallowance of these deductions was then in turn deductible by them on their individual income_tax returns as trade_or_business_expenses 8we make no finding as to the accuracy of the information provided by petitioners we include it merely to show the approximate amount of expenses improperly deducted by the corporations during the years in issue with respect to petitioners' muscle car collection corporation muscle car expense improper deduction fgi tti bel fgi tti bel fgi tti bel dollar_figure big_number -- big_number big_number -- big_number -- big_number dollar_figure dollar_figure big_number -- big_number big_number -- big_number -- big_number dollar_figure year totals respondent agrees that these expenses relate to petitioners' muscle car collection however she disagrees that the expenditures constitute deductible expenses respondent argues that petitioners have not established that these expenditures are ordinary and necessary as opposed to capital expenditures and that petitioners had not yet entered into a trade_or_business in or ie petitioners' activities were preparatory at best to future business activities we agree a taxpayer who is carrying_on_a_trade_or_business may deduct all the ordinary and necessary expenses paid_or_incurred in connection with the operation of the business sec_162 however an expense paid_or_incurred must be capitalized and may not be deducted if it materially enhances the value use life expectancy strength or capacity of the property sec_1_263_a_-1 income_tax regs petitioners have not proven that the expenditures in question did not materially enhance the value use life expectancy or strength of the muscle cars indeed the evidence available suggests that these expenditures were capital expenditures to be deductible the expenses must also have been paid_or_incurred after the taxpayer's trade_or_business actually commenced expenses_incurred prior to that time are nondeductible preopening expenses 345_f2d_901 4th cir vacated and remanded on other issues 382_us_68 original holding on this issue reaffd 354_f2d_410 4th cir overruled on other grounds ncnb corp v united_states 684_f2d_285 4th cir 86_tc_492 affd 864_f2d_1521 10th cir 75_tc_424 affd without published opinion 691_f2d_490 3d cir mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir see also sec_195 sec_162 does not allow deductions for otherwise deductible expenses until such time as the trade_or_business begins to function as a going concern even though the taxpayer may have made a firm decision to enter into business and has expended considerable sums of money in preparation of commencing_business jackson v commissioner supra pincite sec_195 provides that preopening or startup expenses are not fully deductible in the year incurred and must be amortized over a period of not less than months beginning with the month in which the taxpayer begins_business we make no determination as to whether these expenses would qualify as sec_195 expenses if and when the trade_or_business begins mr garrett testified that prior to the sale in he considered his muscle car collection activity to be a hobby on brief petitioners recognize that mr garrett's activity will not be considered a trade_or_business if he does not show that he engaged in the activity with continuity and regularity and with the primary purpose of earning income or profit further they recognize that sporadic activity a hobby or an amusement diversion will not qualify as a business the evidence does not support mr garrett's claim that his activity shifted from a hobby to a trade_or_business during the years in issue mr garrett's method of acquiring and paying for muscle cars by using corporate funds which were then improperly deducted apparently remained the same there is no proof that petitioners' record keeping or lack thereof changed and no business activity with respect to the muscle cars was reported on petitioners' income_tax returns in fact mr garrett referred to his muscle car collecting activities as a hobby as recently as in an interview for a local newspaper therefore we find that mr garrett's activities during the years in issue were simply a continuation of mr garrett's hobby and not a trade_or_business even if mr garrett hoped to establish a museum in the future his purchase and refurbishment of muscle cars were at most preparations for entry into the trade_or_business of operating a muscle car museum and not activities that constituted an active trade_or_business certainly if purchasing and renovating muscle cars were to be considered a business it would have to be a business that would produce income here income could be produced by using the cars in the business of collecting admission from museum patrons and from the sale of the refurbished muscle cars petitioners contend that they were involved in both of these activities and that each was a separate business in determining whether a taxpayer engages in two or more separate activities sec_1_183-1 income_tax regs provides that all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer's characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case contrary to petitioners' assertion we do not find that during the years in issue mr garrett was in the trade_or_business of refurbishing muscle cars for resale there is no evidence that mr garrett sold any muscle cars during the years in issue other than the collection sold in which mr garrett admitted was before he decided to enter the muscle car business rather the record indicates that mr garrett considered the operation of the muscle car museum essential to his muscle car business mr garrett testified that it was his intention to make a profit from his muscle car business in only two ways from museum ticket and souvenir sales generated by the exhibition of the museum's muscle car collection and from the sale of some muscle cars displayed in the museum consistent with this statement of intention the majority of the evidence presented by petitioners on this issue involved testimony related to mr garrett's plans for a muscle car museum furthermore mr garrett testified that no part of his muscle car business would be viable if the planned museum is unsuccessful therefore the facts of this case do not reasonably support a characterization of petitioners' undertakings as separate activities rather we find that petitioners' business_purpose would be served by carrying out the various activities as a single enterprise the muscle car museum petitioners' prospective muscle car business--the muscle car museum--could not function as a going concern until such time as it was open to the public walsh v commissioner tcmemo_1988_242 affd without published opinion 884_f2d_1393 6th cir holding that a restaurant could not function as a going concern until it was open to the public mr garrett testified that even as of the date of this trial the museum doors had not yet been opened to the public petitioners have not carried their burden of proving that they are entitled to deduct the claimed expenses under sec_162dollar_figure we therefore sustain respondent's determination on this issue issue three income from blumenstock enterprises ltd to resolve the next issue we must determine mr garrett's ownership percentage in bel during respondent disallowed certain expenses claimed by bel in thus increasing petitioners' ordinary_income by dollar_figure after inspecting canceled checks paid invoices and adjusting journal entries of bel respondent submitted lists of these specific items to bel's corporate representative who confirmed that these items represented nonbusiness personal expenditures petitioners acknowledge that the expenses were not allowable deductions of 10petitioners contend that if they cannot deduct all the muscle car expenditures during the years in issue then they should be allowed to depreciate the muscle cars under sec_167 depreciation is not allowed on assets acquired for a business that has not begun operations 84_tc_739 affd on other issues 803_f2d_1572 11th cir petitioners themselves have not treated the muscle car collection as a depreciable asset they have never taken a depreciation deduction expense for the muscle cars on their individual federal_income_tax returns in light of our finding that petitioners' operations did not function as a going concern we conclude that they are not entitled to any depreciation expense under sec_167 in addition petitioners have failed to provide any substantiation of their alleged basis in the specific cars they wish to depreciate bel however mr garrett testified that he owned only percent not percent of the s_corporation therefore petitioners contend that only percent of the additional income is taxable to them sec_1366 provides that a shareholder of an s_corporation shall take into account the shareholder's pro_rata share of income earned by the corporation as if such income were realized directly from the source as realized or incurred by the corporation the burden is on petitioners to prove the respondent's determinations are incorrect rule a 290_us_111 the evidence in this case does not support petitioners' argument that mr garrett was only a 50-percent_shareholder in bel the corporate return of bel treats mr garrett as the sole shareholder for the taxable_year only one schedule_k-1 is attached to bel's form_1120s for this schedule_k-1 lists mr garrett as owning percent of the stock of bel for petitioners failed to produce evidence of any other bel shareholders to support mr garrett's self-serving testimony consequently we find that mr garrett was the sole shareholder of bel in and that petitioners understated their distributive_share of ordinary_income from bel by dollar_figure for issue four innocent spouse relief the fourth issue for decision is whether mrs garrett qualifies as an innocent spouse pursuant to sec_6013 with respect to the deficiencies for and generally a husband and wife are jointly and severally liable for the total_tax due on their joint federal_income_tax returns sec_6013 in limited circumstances however a spouse may qualify as an innocent spouse and be relieved of joint_and_several_liability sec_6013 the spouse seeking relief under sec_6013 has the burden_of_proof rule a 94_tc_126 affd 992_f2d_1132 11th cir for mrs garrett to qualify for innocent spouse status she must prove she and mr garrett filed a joint tax_return on that joint tax_return there was a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the joint tax_return she did not know nor had reason to know of the substantial_understatement and taking into account all the facts and circumstances it is inequitable to hold her liable for any deficiency attributable to the substantial_understatement sec_6013 a - d failure to prove any one of these requirements will prevent mrs garrett from qualifying as an innocent spouse bokum v commissioner supra pincite respondent concedes that petitioners filed joint tax returns for and and that the understatements on those returns were substantial we find that mrs garrett has failed to show that it would be inequitable to hold her jointly and severally liable for the disputed taxes an important factor in determining whether it is inequitable to hold a spouse liable is whether that spouse significantly benefited either directly or indirectly from the understatement of taxes 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs normal support is not considered a significant benefit 72_tc_1164 mrs garrett bears the burden of proving that she received no significant benefit from the unreported income other than normal support and this burden must be supported with specific evidence of lifestyle expenditures as well as asset acquisitions bokum v commissioner t c pincite 93_tc_672 mrs garrett failed to provide any evidence of lifestyle expenditures or asset acquisitions in fact she did not even testify at trial thus mrs garrett failed to show that she did not significantly benefit from the understatements in a manner that was above her normal support moreover mr garrett signed an indemnification agreement promising to pay all tax_liabilities resulting from the filing of their joint tax returns through the effect of such a promise has been considered by this court on several occasions with regard to granting innocent spouse relief see eg stiteler v commissioner tcmemo_1995_279 affd without published opinion 108_f3d_339 9th cir foley v commissioner tcmemo_1995_16 buchine v commissioner tcmemo_1992_36 affd 20_f3d_173 5th cir henninger v commissioner tcmemo_1991_574 knapp v commissioner tcmemo_1988_109 the degree to which mr garrett's promise influences the inequity of holding mrs garrett liable depends upon whether his promise is reliable or speculative stiteler v commissioner supra mrs garrett has not demonstrated that mr garrett would not honor his obligation to pay the underlying tax deficiencies for the years in issue furthermore the indemnity agreement provides for a lien against mr garrett's muscle car collection until such time as the federal_income_tax liability has been fully discharged and releaseddollar_figure in addition to demonstrating that it would be inequitable to hold her liable for any deficiency mrs garrett must also show that she had no reason to know of the understatement as to having reason to know the standard is whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th 11mr garrett testified that at the time of trial he has over dollar_figure million invested in a total of muscle cars cir fn ref omitted affg tcmemo_1988_63 the test for constructive knowledge of an understatement is a subjective one focusing on the following factors the spouse's level of education the spouse's involvement in the business and financial affairs of the marriage and in the transactions that gave rise to the understatement the presence of expenditures that appear lavish or unusual when compared to the taxpayers' accustomed standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning family finances edmondson v commissioner tcmemo_1996_393 mrs garrett has presented no evidence as to any of these factors in contrast mr garrett testified that mrs garrett was aware of his muscle car collection and that he did not hide any assets or transactions from her accordingly we find that mrs garrett failed to demonstrate that she neither knew nor had reason to know about the substantial understatements at the time petitioners' returns were signed mrs garrett has not satisfied her burden_of_proof with respect to two essential elements therefore she does not qualify as an innocent spouse within the meaning of sec_6013 issue five accuracy-related_penalties finally we must decide whether accuracy-related_penalties are appropriate for any of the years in issue respondent determined that petitioners are liable for sec_6662 accuracy- related penalties for and sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b respondent asserts that the sec_6662 penalties for and were due to negligence or disregard of rules or regulations and represent substantial understatements of income_tax sec_6662 and the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id petitioners contend that the accuracy-related_penalties are inappropriate in this case because they relied on their certified_public_accountant mr knutzen to prepare their tax returns accurately generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer 88_tc_654 however reliance on a qualified adviser may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer contacted a competent tax adviser and provided the adviser with all necessary and relevant information 86_tc_492 affd 864_f2d_1521 10th cir 78_tc_623 70_tc_465 affd 651_f2d_1233 6th cir 59_tc_473 in addition even if petitioners can establish the above requirements they still have a duty at least to read and make a cursory review of the return and make sure all income items are included metra chem corp v commissioner supra pincite magill v commissioner supra pincite petitioners failed to establish that they supplied mr knutzen with complete and accurate information taxpayers who control the affairs of a corporation cannot establish that they provided correct information to their return preparer if the corporate records they provide incorrectly reflect that alleged business_expenses did not benefit the individual magill v commissioner supra pincite mr garrett either failed to disclose or concealed from mr knutzen the true extent of personal expenditures made with the corporate funds of fgi and tti by providing canceled checks check stubs and receipts that did not accurately reflect the personal nature of the expenditures moreover petitioners failed to demonstrate what advice they relied on finally petitioners did not establish that they reviewed the returns in issue to make sure that all income items were included accordingly we sustain respondent's determination and find that petitioners are liable for the accuracy-related_penalties under sec_6662 in and respondent also determined that petitioners are liable for the 40-percent penalty for gross_valuation_misstatements provided under sec_6662 with respect to the adjusted_basis of the muscle car collection stated on petitioners' returndollar_figure there is a gross_valuation_misstatement if the value or adjusted_basis on any property claimed on a return is percent or more of the correct amount sec_6662 h sec_1 e income_tax regs sec_1_6662-5 income_tax regs provides that the value or adjusted_basis claimed on a return of any property with a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount on their federal_income_tax return petitioners claimed a basis of dollar_figure on the muscle cars sold in we find that sec_6662 provides in part to the extent that a portion of the underpayment to which this section applies is attributable to one or more gross_valuation_misstatements subsection a shall be applied with respect to such portion by substituting percent for percent petitioners did not prove that they had a basis in the collection sold and thus petitioners had a zero basis in the cars therefore we sustain respondent's determination and find that petitioners are liable for the 40-percent accuracy-related_penalty on the adjusted_basis of the muscle car collection decision will be entered under rule
